Citation Nr: 1214817	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980 and from November 1981 to December 1984, with additional periods of service in the South Carolina National Guard, including active duty for training (ACDUTRA) from August 22, 2005, to August 26, 2005; from August 30, 2005, to September 2, 2005; from September 19, 2005, to September 23, 2005; from September 27, 2005, to September 30, 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2010 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a November 2011 Order, the Court granted the motion, vacated the December 2010 Board decision, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran submitted additional evidence in May 2007, after the last supplemental statement of the case in April 2007.  This additional evidence was not accompanied by a waiver of initial RO consideration and, therefore, the claim must be remanded for such consideration.  See 38 C.F.R. § 20.1304(c).

The Veteran has at times argued that his lumbar spine disability was initially caused by a motor vehicle accident in August 2001 and then aggravated by a period of ACDUTRA.  The record does contain an August 2001 accident report and a note from the Veteran's private physician, dated that same month, stating that the Veteran was unable to work as he was under treatment for an injury from the accident.  There is no description as to the injuries incurred in the accident.  Therefore, the Veteran must be asked to provide information and authorization to enable VA to obtain any medical records related to that accident, particularly any records concerning injury to his back.  Likewise, VA should verify whether this accident occurred during a prior period of South Carolina National Guard service, to include ACDUTRA or inactive duty for training (IDT).

Additionally, the Veteran has also claimed direct injury to his back during a period of ACDUTRA, but has not been specific as to the circumstances involved.  Some records indicate his belief that he hurt his back while working out during ACDUTRA, but he has not identified any specific episode of trauma.  Therefore, he should be asked to clarify and better describe the claimed back injury during ACDUTRA, including the date of the injury and a description of the specific injury alleged.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide information, and, if necessary, authorization, so that VA may obtain any additional evidence pertinent to this claim, specifically any records of medical treatment obtained in connection with his August 2001 motor vehicle accident, particularly as it relates to his back.  All records obtained pursuant to this request must be included in the Veteran's claims file.  Any negative search must be noted in the record and communicated to the Veteran.

In this letter, or in a separate letter, ask that the Veteran clarify the claimed back injury during ACDUTRA, including the date of the injury and a description of the specific injury alleged.  The Veteran should also clarify whether he experienced back symptoms as a result of the August 2001 motor vehicle accident.

2.  Verify whether the Veteran was serving on ACDUTRA or IDT at the time of the August 2001 motor vehicle accident.  Search all appropriate repositories, and document all efforts to verify service.  Any records obtained should be associated with the claims file.

3.  If evidence (including lay statements) is received that demonstrates that the August 2001 motor vehicle accident involved low back symptoms or treatment then schedule the Veteran for a VA examination.  The examiner should review the record, perform all necessary tests, and respond to the following questions:

a. If the motor vehicle accident is found to have occurred during a period of ACDUTRA, is it at least as likely as not that any current back disability relates to that period of service?

b. If it cannot be established that the motor vehicle accident in August 2001 occurred during a period of ACDUTRA, is it at least as likely as not that the Veteran experienced residuals of such accident representing a chronic disability that preexisted his periods of ACDUTRA service?  If so, then is it at least as likely as not that such preexisting low back disorder was aggravated (permanently worsened beyond its natural progression) during a period of ACDUTRA?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c. If it is determined that the Veteran did not have a preexisting chronic low back disorder prior to ACDUTRA, is it at least as likely as not a direct injury to the back was incurred during any period of ACDUTRA, to include as a result of working out, as the Veteran alleges.   

All opinions should be accompanied by a clear rationale.   If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

